DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally-filed and examined claim set did not include a compressed fuel gas as a propellant.  Moreover, the Examiner already examined the propellant to be fuel gas.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections – 35 USC 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 recites the intended use of the burner and does not recite any additional structural or function limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-8, 12-15, 17, 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauba (EP 1495262 B1) in view of Heisel (US 20090178814 A1).
Regarding claim 1, Gauba discloses (see Fig. 1) a burner system for a radiant section of a steam cracking furnace configured to provide heat to the radiant section (para. 33), the burner system including a fuel inlet (11) and an oxidant inlet (28, 34), and further comprising an ejector block (76) located within the radiant section (the ejector block is placed in a furnace wall 14 of the radiant section) and arranged to receive a propellant (steam out of nozzle 53) and a propelled fluid (flue gas entering the ejector block from the furnace) and arranged to premix said propellant with said propelled fluid, wherein the ejector block comprises an ejector of the constant area mixing type, wherein the ejector block includes: an ejector constant area mixing section in which the propellant and the propelled fluid are to be mixed,
wherein the burner system comprises a single outlet (outlet of the throat of the tile 22) into the radiant section for (i.e., capable of) an outlet flow of the at least partly unconverted mixture of fuel and/or oxidant combined with a propellant/propelled fluid pre- mixture (the claimed mixture does not have to be ignited, which means no combustion), wherein the burner system further comprises a first nozzle (tip of 53) configured to inject the propellant into the ejector block, wherein the nozzle extends into the ejector block along a longitudinal axis of the ejector block 

Gauba fails to disclose:
wherein the ejector block includes: an ejector constant area mixing section in which the propellant and the propelled fluid are to be mixed; and an ejector diffusor in direct fluid connection with the ejector constant area mixing section from an inlet area towards a diffuser exit area being larger than the ejector diffuser inlet area, wherein the ejector constant area mixing section is at a distance from an entrance of the ejector block, wherein the ejector block comprises a suction chamber located at the entrance of the ejector block, which suction chamber is arranged to suck in the propelled fluid, and wherein the suction chamber is arranged to increase a momentum of the propelled fluid.

Heisel teaches an ejector block (see Fig. 3), comprising: 
an ejector of the constant area mixing type, wherein the ejector block includes: an ejector constant area mixing section (22) in which the propellant (inert gas “g”) and the propelled fluid (24) are to be mixed; and an ejector diffusor (23) in direct fluid connection with the ejector constant area mixing section from an inlet area towards a diffuser exit area being larger than the ejector diffuser inlet area (Fig. 3), wherein the ejector constant area mixing section is at a distance from an entrance of the ejector block (Fig. 3), and 
wherein the ejector block comprises a suction chamber (section upstream of the mixing section) located at the entrance of the ejector block, which suction chamber is arranged to suck in the propelled fluid (para. 39), wherein the suction chamber is arranged to increase a momentum of the propelled fluid (para. 15) and wherein the burner system further comprises a first nozzle (21) configured to inject the propellant into the ejector block, wherein the nozzle extends into the ejector block along a longitudinal axis of the ejector block.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to replace the ejector block and first nozzle disclosed in Gauba with an ejector block and first nozzle taught by Heisel, comprising: an ejector constant area mixing section in which the propellant and the propelled fluid are to be mixed; and an ejector diffusor in direct fluid connection with the ejector constant area mixing section from an inlet area towards a diffuser exit area being larger than the ejector diffuser inlet area, wherein the ejector constant area mixing section is at a distance from an entrance of the ejector block, wherein the ejector block comprises a suction chamber located at the entrance of the ejector block, which suction chamber is arranged to suck in the propelled fluid, and wherein the suction chamber is arranged to increase a momentum of the propelled fluid, and a first nozzle configured to inject the propellant into the ejector block, wherein the nozzle extends into the ejector block along a longitudinal axis of the ejector block.  
The motivation to combine is to promote better mixing of the steam, flue gas, and air.  A venturi mixing design (Heisel) provides for better mixing than a straight tube design (Gauba, 76).  Better mixing of the gases results in a higher venturi capacity, higher flue gas entrainment, lower flame temperature, and reduced NOx (Gauba, para. 35).  Moreover, having the first nozzle at the ejector block entrance would lead to better suctioning of the flue gas, which would help in lowering the flame temperature and the NOx.

Regarding claim 4, Gauba discloses wherein the propelled fluid is flue gas.  
Regarding claim 6, modified Gauba discloses wherein the first nozzle (Heisel, 21) is placed at an entrance of the ejector constant-area mixing section.  
Regarding claims 7, 17, 18, modified Gauba discloses wherein a ratio of a throat inner diameter (mixing throat) of the ejector constant area mixing section over a diameter of the first nozzle is higher than 5, 7, or 10 (Heisel, para. 26).  
Regarding claim 8, modified Gauba discloses (see Heisel) wherein the ejector block is configured to transfer dynamic pressure into static pressure [the diverging section allows the gases exiting the throat to expand, i.e., diffuse, thereby decreasing the dynamic pressure from the throat (due to a change in velocity) and increasing the static pressure (a decrease in dynamic pressure corresponds to an increase in static pressure since total pressure is conserved)].  
Regarding claim 12, Gauba discloses or suggests a straight extension piece (22, Fig. 1), wherein a ratio of a length of the extension piece over a diameter (diameter at throat) of the extension piece is higher than approximately 1.
Regarding claim 13, Gauba discloses or suggests wherein an inside of a straight extension piece exit area is tapered into a sharp edge (the outlet of the throat is tapered into a sharp edge, see Fig. 1) (note: the term, “sharp”, is a relative term with no predefined standard; therefore, the term is interpreted broadly)  
Regarding claim 14, Gauba discloses a furnace firebox of a steam cracking furnace (para. 1) comprising at least one burner system according to claim 1 (note: it is inherent that a furnace has a firebox, i.e., enclosed space for combustion).  
Regarding claim 15, modified Gauba discloses wherein the burner system according to claim 1 can be used to provide heat to a radiant section of a steam reformer.  
Regarding claims, 20, Gauba discloses or suggests a straight extension piece (25; Fig. 1), wherein a ratio of a length of the extension piece over a diameter of the extension piece is higher than approximately 1.5 (suggested by Fig. 1).
Regarding claim 22, modified Gauba discloses wherein the first nozzle (Heisel, 21) is located at the entrance of the ejector constant-area mixing section (Heisel, 22).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauba (EP 1495262 B1) in view of Heisel (US 20090178814 A1), as applied to claim 1, and further in view of Stephens (US 20170283713 A1).
Regarding claim 3, Fig. 1 of Gauba fails to disclose wherein a ratio of a length of the ejector constant area mixing section over a throat inner diameter of the ejector constant area mixing section is in a range of about 5 to about 8.  
However, Stephens teaches a venturi burner wherein a ratio of a length of the ejector constant area mixing section (19a) over a throat inner diameter of the ejector constant area mixing section is in a range of about 5 to about 8 (para. 87).  Stephens teaches that “[i]increasing the ratio of length to internal cross-sectional dimensions in the throat portion of the venturi can reduce the degree of flow separation that occurs in the throat and cone portions of the venturi which increases the capacity of the venturi to entrain flue gas thereby allowing higher flue-gas recirculation rates and hence reduced flame temperature and NO.sub.x production.  A longer venturi throat also promotes better flow development and hence improved mixing of the fuel gas/air stream prior to the mixture exiting the burner tip 20.” (para. 88).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Gauba wherein a ratio of a length of the ejector constant area mixing section over a throat inner diameter of the ejector constant area mixing section is in a range of about 5 to about 8.  The motivation to combine is to promote improved mixing of the propellant, propelled fluid, and other gases.  And to allow higher flue gas recirculation rates for reduced NOx production.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauba (EP 1495262 B1) in view of Heisel (US 20090178814 A1), as applied to claim 1, and further in view of Cash (US 6450800 B1).
Regarding claim 9, modified Gauba fails to disclose wherein a ratio of an ejector diffuser exit area over an ejector diffuser inlet area is in a range of about 1.5 to about 2.5.  However, Cash teaches wherein a ratio of an ejector diffuser exit area over an ejector diffuser inlet area is in a range of about 1.5 to about 2.5 (col. 4, lines 38-40).  Cash teaches that the ratio affects the amount of gas that enters the venturi (col. 4, lines 38-44).
  It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Gauba wherein a ratio of an ejector diffuser exit area over an ejector diffuser inlet area is in a range of about 1.5 to about 2.5, so that a sufficient amount of flue gas and steam are injected into the venturi.  The amount of flue gas and steam controls flame temperature and the amount of NOx produced (Gauba, para. 15).   
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauba (EP 1495262 B1) in view of Heisel (US 20090178814 A1), as applied to claim 1, and further in view of Lang (US 6383462 B1).
Regarding claim 10, Gauba fails to disclose wherein the propellant is one of fuel gas, compressed air, and compressed combustion oxygen.  However, Lang teaches an ejector (39, Fig. 9) and a first nozzle (13), and wherein the propellant out of the first nozzle is a fuel gas (Fig. 9).   It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Gauba, wherein the propellant includes fuel gas (in addition to the steam), so that there is better mixing of the fuel gas with the flue gas and oxygen.  The result is more complete combustion.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauba (EP 1495262 B1) in view of Heisel (US 20090178814 A1), as applied to claim 1, and as evidenced by Rivera (US 20150153040 A1).
Regarding claim 16, Gauba discloses a method of operating a burner system according to 1, comprising the steps of:  
injecting a primary fuel and an oxidant into the burner system until reaching an excess oxidant level below approximately 30 vol% [Gauba discloses, in para. 78, combusting 2297 kg/hr of air with 116 kg/hr of methane fuel, and since the stoichiometric air-methane mass ratio is about 17:1, see para. 12 of Rivera, then that means there is an excess air by volume of about 12.9%; excess air by mass = (2297 – 116*17.1)/ (116*17.1) = .157 kg of air; excess air by vol. = .157 kg of air/ 1.225 kg/m^3 density of air = 12.8 vol. % excess air];  
decreasing a supply of primary fuel once the excess oxidant level below approximately 30 vol% has been reached (the burner eventually shuts off so the fuel flow must eventually decrease);  
injecting a propellant into the ejector block (steam out of nozzle 120).  

Allowable Subject Matter
Claims 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered. 
The amendment of claim 15 fails to overcome the 112, 4th paragraph rejection since claim 15 is still an intended use of the burner of claim 1.
Applicant’s arguments concerning the 103 rejections do not apply to any of the current 103 rejections. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762